"Any town may by vote provide a suitable compensation, not less than $100 per annum, for the justice of a police court therein; "and, upon certain evidence of a compliance with the law, "a justice of such court may be appointed, and the court thereby established." Gen. St., c. 196, s. 1. The presumption that the legislature, in the enactment of laws, intend to act in conformity with the constitution, tends to support such a construction of statutes as gives them a constitutional operation. In this case, there is a similar presumption that the town intended to comply with the statute which authorized the town to vote on this subject: and the vote is to be construed accordingly. The statutory minimum of compensation is to be implied. The legal meaning of the vote is, that, while the compensation must be as much as the law requires (until the vote is rescinded), the fees, to the amount of $100, shall be appropriated as the salary, and, if they are not sufficient, the balance will be paid by the town.
It is immaterial whether the defendant appeared as a witness for Story or for the state. The allegation on that subject is not a descriptive averment of a material matter, and may be rejected as surplusage. The amendment was unnecessary.
Judgment on the verdict.
FOSTER, J., did not sit. *Page 150